Citation Nr: 1026113	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a neck condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for bilateral weakness of 
the legs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from March 
1977 to June 1992, followed by service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the Veteran's claims for service connection for 
diabetes mellitus, hypertension, a heart condition and weakness 
in the legs bilaterally.  This rating decision also denied his 
request to reopen his service connection claim for a neck 
condition.

The Veteran testified before the undersigned at a March 2010 RO 
(Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

The issue of entitlement to service connection for weakness in 
the legs bilaterally has not been certified for the Board's 
review by the RO.  However, the Board retains jurisdiction over 
this matter as a timely substantive appeal on this issue has been 
received.

The issues of entitlement to service connection for diabetes 
mellitus, a heart condition and bilateral weakness in the legs as 
well as the request to reopen the claim for service connection 
for a neck condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

There is a nexus between the Veteran's chronic hypertension and 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

If certain chronic diseases such as hypertension become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred during 
active service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood pressure 
is predominantly 160 or more. Hypertension must be confirmed by 
readings taken two or more times on three different days.  38 
C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent rating is applicable for hypertension if diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or there is a history of diastolic 
pressure of predominantly 100 or more and continuous medication 
is required for control blood pressure.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Hypertension Service Connection Claim

The Veteran contends that he suffers from hypertension as a 
result of his service.

A January 1977 service entrance examination was negative for any 
relevant abnormalities and the Veteran's blood pressure was found 
to be 120/70.  He denied suffering from high blood pressure in 
the accompanying Report of Medical History (RMH).  His blood 
pressure was found to be 106/52 in October 1981 and range between 
120/80 and 144/92 in May 1982.

His blood pressure was found to be 140/80 in January 1983, 130/80 
in May 1983, 150/100 in September 1983, 170/84 in January 1984, 
122/80 in July 1985, 114/74 in August 1985, 118/72 in October 
1985, 128/90 in October 1985, 142/90 in February 1986, 130/80 in 
April 1986, 132/90 in November 1986,140/80 in August 1987, 150/90 
in February 1988, 140/80 in August 1988, 135/68 in April 1989, 
110/64 in October 1989, 143/93 in May 1990, 117/65 in June 1990 , 
155/90 in August 1990, 138/87 in October 1990 and 138/82 in 
January 1991.

A January 1992 statement indicates that the Veteran did not 
require a separation physical examination.

The Veteran's blood pressure was found to be 126/74 in March 1992 
and 159/92 in April 1992.  It ranged from 116/74 to 140/60 during 
a Treadmill Exercise Study conducted in April 1992.

A May 1994 treatment note found the Veteran's blood pressure to 
be 180/110.

The Veteran's blood pressure was found to be 128/86 in November 
1998, 132/86 in May 1999, 130/82 in July 2000, 138/82 in November 
2000, 148/90 in December 2000, 140/86 in December 2000, 158/94 in 
December 2000, 140/88 in December 2000, 124/88 in January 2001, 
130/90 in April 2001, 130/86 in August 2001, 120/88 in August 
2001, 128/76 in March 2002, 132/78 in April 2002, 152/91 in May 
2002, 134/81 in September 2002, 117/67 in January 2003, 127/77 in 
May 2003, 127/77 in August 2003, 106/69 in December 2003, 120/70 
in May 2004 and 134/70 in September 2004.

In addition, the Veteran's blood pressure was found to be 121/66 
in November 2004, 121/62 in February 2005, 134/82 in April 2005, 
120/69 in August 2005, 120/64 in August 2005, 132/73 in November 
2005, 134/79 in December 2005 and 134/79 in January 2006.

During his May 2010 hearing, the Veteran testified that he was 
monitored for hypertension in service and that his blood pressure 
had been excessively high.  He did not receive any other 
treatment for hypertension while in service and began taking 
prescription medication to treat this condition in 1997.
 
There are numerous in-service blood pressure readings which found 
the Veteran's diastolic pressure to be in excess of 90 and one 
instance in which his systolic pressure was in excess of 160.  
There are also at least five instances after service in which the 
Veteran's blood pressure was measured to be elevated under VA 
regulations.  See 38 C.F.R. § 7101, DC 7101.  The Veteran 
reported using prescription medication since approximately 1997 
to treat his hypertension.  

If a chronic disease such as hypertension is shown in service and 
at any time thereafter, service connection will be conceded.  38 
C.F.R. § 3.303(b).  There must also be sufficient observations in 
service to identify the disease entity.  Id.  As discussed above, 
the observations in service did identified hypertension in 
accordance with the applicable VA criteria.

Applying all reasonable doubt in favor of the Veteran, the claim 
for service connection for hypertension is granted.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran testified during his May 2010 hearing that he has 
suffered from diabetes mellitus, a heart condition and weakness 
in his legs bilaterally since service.

Various chest X-rays conducted during the Veteran's Air Force 
service were negative.  He underwent cardiac catheterization in 
April 1992 following complaints of chest pain.  Diagnoses of 
chest pain syndrome, myocardial infarction ruled out and symptom-
positive submaximal exercise treadmill test were made following a 
brief hospital stay.  Chest pain syndrome was diagnosed in 
October 1993 and mild reversible changes in the anteroseptal 
region consistent with ischemia were found in a May 2002 VA 
stress test.  The Veteran pulled his right hamstring in August 
1988.  Complaints of bilateral lower extremities heaviness were 
noted in a May 2005 VA neurosurgery consultation.  In light of 
the above clinical evidence and the Veteran's reports of a 
continuity of symptomatology, VA examinations are needed to 
determine the nature and etiology of the Veteran's claimed 
diabetes mellitus, heart condition and weakness in the legs 
bilaterally.

During his May 2010 hearing, the Veteran testified that he served 
in the Reserves following his Air Force active duty service.  
Treatment records located in the claims file suggest that the 
Veteran served in the 301st Medical Squadron.  The Veteran has 
alleged receiving physicals demonstrating his disabilities while 
in the Reserves. Any periods of active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) need to be 
verified.  

Although there are some treatment records in the claims file from 
the Veteran's service in the Reserves, it is not clear that all 
outstanding treatment records have been obtained.  Any 
outstanding treatment records are relevant to the instant claims 
and must be obtained.  38 U.S.C.A. § 5103A.

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial. Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied. Failure 
to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not been provided notice that complies with the 
Kent requirements with regard to his request to reopen his claim 
for service connection for a neck condition.  As the absence of 
such notice is generally considered to be prejudicial, notice 
complaint with Kent should be provided to the Veteran.

In addition, the Veteran has not been provided with proper VCAA 
notice regarding the evidence needed to substantiate his veteran 
status in reference to his Reserves service.  See 38 U.S.C.A. § 
5003.  There is an opportunity to provide notice that fully 
complies with VCAA as this claim is being remanded for other 
reasons.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), as specified in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice should also tell the Veteran of 
what elements of a successful claim were 
found to be lacking in the November 2002 
denial of his claim for service connection 
for a neck condition and describe what 
evidence would be necessary to substantiate 
those elements required to establish service 
connection that were found insufficient in 
the previous denial.

A copy of this notice letter should be placed 
into the claims file.

2.  The RO/AMC should provide the Veteran a 
VCAA letter that advises him of the evidence 
needed to substantiate entitlement to service 
connection and veteran status on the basis of 
Reserves service--i.e. that a disease or 
injury was incurred in or aggravated by a 
period of active duty for training (ACDUTRA) 
or that an injury was incurred in or 
aggravated by a period of inactive duty 
training (INACDUTRA).

A copy of this notice letter should be placed 
into the claims file.

3.  The RO/AMC should attempt to verify all 
periods of the Veteran's Reserves service, 
including any periods of ACDUTRA or INACDUTRA 
and obtain any treatment records that may be 
outstanding from this period of service.

The record suggests he served in the 301st 
Medical Squadron at Carswell Air Force Base.

All attempts to obtain this information 
should be documented in the claims file.  If 
these records are unavailable, this should 
also be documented in the claims file.

4.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
his current diabetes mellitus is related to 
active duty service or a period of ACDUTRA.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
diabetes mellitus had its onset in service or 
is otherwise related to a disease or injury 
in active duty service or a period of 
ACDUTRA.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

5.  Following the completion of development 
listed in items one through three, the RO/AMC 
should afford the Veteran a VA cardiac 
examination to determine whether any current 
heart condition is related to active duty 
service or a period of ACDUTRA.  The claims 
file including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current heart 
condition had its onset in service or is 
otherwise related to a disease or injury in 
active duty service or a period of ACDUTRA.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

6.  Following the completion of the 
development listed in items one through 
three, the RO/AMC should afford the Veteran a 
VA examination to determine whether his 
current bilateral leg weakness is related to 
active duty service or a period of ACDUTRA  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral leg weakness had its onset in 
service or is otherwise related to a disease 
or injury in active duty service or a period 
of ACDUTRA.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

7.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


